[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION
The court articulates its decision to dismiss the plaintiff's application as follows:
1. The defendant is a voluntary association doing business in Connecticut.
2. Its presiding officer, secretary and treasurer are residents of Connecticut.
3. The officer's return in this case indicates that none of the three officers listed above were served.
4. Service on the Secretary of State would be appropriate only if "all of such officers are not residents of the state."
5. The court relied on CGS 52-57(e) to make the determination as to how service should be made against a voluntary association.
6. Case law to support this decision is found in:
Hyde v. Richards, 145 Conn. 24, 25-26, (1958);
       Fitzsimmons v. International Assn. of Machinists,  125 Conn. 490 (1939);
       City of New Haven v. Local 884, Council No. 4, 29 Conn. Super. Ct. 289
(1971).
ANTHONY V. DeMAYO, JUDGE